Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/891,852 filed on 06/03/2020.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in claims 1, 2, 5 – 9 and 11 – 14 that use the functional language “configured to” are not invoking 35 U.S.C. 112(f) as each function is recited with sufficient structure (see para: 0056; The image encoder 210 may include the E_detector 211, the E_reference buffer 212, the flag generator 213, the compressor 214, and the E-reconstructor 215. The image encoder 210 may include a central processor which collectively controls the E_detector 211, the E_reference buffer 212, the flag generator 213, the compressor 214, and the E_reconstructor 215. Alternatively, each of the E_detector 211, the E_reference buffer 212, the flag generator 213, the compressor 214, and the E_reconstructor 215 may be operated by its own processor, and the image encoder 210 may operate as a whole as the processors operate organically with each other. Alternatively, the E_detector 211, the E_reference buffer 212, the flag generator 213, the compressor 214, and the E_reconstructor 215 may be controlled under a control of an external processor of the image encoder 210. Since the image encoder 210 shown in FIG. 2 is the same as the image encoder 210 described in FIG. 1, redundant description thereof will be omitted. And see para: 0072; The image decoder 230 central processor which collectively controls the D_detector 231, the D_reference buffer 232, the flag detector 233, the decompressor 234, and the D_reconstructor 235. Alternatively, each of the D_detector 231, the D_reference buffer 232, the flag detector 233, the decompressor 234, and the D_reconstructor 235 may be operated by its own processor, and the image decoder 230 may be operated as a whole as the processors operate organically with each other. Alternatively, the D_detector 231, the D_reference buffer 232, the flag detector 233, the decompressor 234, and the D_reconstructor 235 may be controlled under a control of an external processor of the image decoder 230. The D_detector 231, the D_reference buffer 232, and the D_reconstructor 235 in the image decoder 230 shown in FIG. 4 corresponds to the E_detector 211, the E_reference buffer 212, and the E_reconstructor 215 in the image encoder 210 of FIG. 1, therefore redundant descriptions thereof will be omitted. And see para: 0131), material, or acts within the claims itself to entirely perform the recited function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5 – 9, 11 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2009-194760 A) in view of  Ishikawa et al (JP 2009-071472 A).

Regarding claim 1, Yamada discloses: “an image encoder [see para: 0001; The present invention relates to an image encoding device] comprising: 
a detector [see para: 0012; an image encoding program that causes a computer to execute encoding of an imaging signal] configured to: 
read a Bayer image in units of blocks [see para: 0019; an imaging signal output from a solid-state imaging device provided with a Bayer array color filter], and 
search for, in the blocks, a target pixel to be compressed and a plurality of candidate pixels which are located adjacent to the target pixel [see para: 0012; Among pixels, the values of a plurality of pixels that are already encoded pixels located in the vicinity of the encoding target pixel and are respectively arranged in the horizontal direction, the vertical direction, and the oblique direction with respect to the encoding target pixel. The first step of calculating the evaluation value indicating the size of the edge component in the horizontal direction, the vertical direction, and the oblique direction by a predetermined arithmetic expression using the and the evaluation value obtained by calculating in the first step A second step of determining, as a prediction pixel, a pixel at a position adjacent to the encoding target pixel in a direction]; 
a flag generator configured to: compare a first pixel value of the target pixel with second pixel values of the plurality of candidate pixels [see para: 0031; Subsequently, the pixel value prediction unit 11 compares the absolute value sums of the pixel value differences of the three pixel pairs in the four directions shown in FIGS. 5 to 8, and has the most sign in the direction indicating the minimum absolute value sum. One R pixel close to the R pixel to be converted is determined as an R pixel used for prediction], 
identify a reference pixel based on a comparison result [see para: 0033; The method described with reference to FIGS. 5 to 8 is an edge directionality detection method using three pixel pairs in each direction. Theoretically, directionality detection is possible even if one pixel pair is used in each direction, but reliability is improved by using three pixel pairs as described above], and 
Yamada does not explicitly disclose: “generate a flag indicating relative direction information between the target pixel and the reference pixel; and 
a compressor configured to: 
encode information corresponding to a comparison method applied by the flag generator and the comparison result, and 
output the encoded information as a bitstream together with the flag”.
However, Ishikawa teaches: “generate a flag indicating relative direction information between the target pixel and the reference pixel [see para: 0005; Pixel correlation evaluation means for evaluating individual correlations of referenceable pixels, optimum value calculation means for calculating an optimum adaptive processing coefficient that maximizes correlation evaluation between pixels]; and 
a compressor configured to: encode information corresponding to a comparison method applied by the flag generator and the comparison result [see para: 0023; each of the plurality of pixels includes a plurality of components, and the first difference absolute value calculation unit, the second difference absolute value calculation unit, the difference calculation unit, the prediction value calculation unit, the pixel prediction value difference calculation unit, In addition, a plurality of sets of quantization units may be provided, and each set may encode each component of the encoding target pixel in parallel], and 
output the encoded information as a bitstream together with the flag [see para: 0031; Each pixel of the frame data is an image encoding device in the order of coordinates (0, 0), (1, 0), ..., (319, 0), (0, 1), ..., (319, 239). 10 is sequentially input, and the image encoding device 10 sequentially encodes and sequentially outputs each pixel that is sequentially input].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yamada to add the teachings of Ishikawa as above, in order to generate a flag indicating relative direction information between the target pixel and the reference pixel and a compressor encodes information corresponding to a comparison method applied by the flag generator and the comparison result (by comparing first and second difference value) and output the encoded information as a bitstream together with the flag [Ishikawa see para: 0005; 0023; 0031].

Regarding claim 2, Yamada and Ishikawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the flag generator is further configured to differentiate the first pixel value of the target pixel and each of the second pixel values of the plurality of candidate pixels [see para: 0014; A decoding unit that obtains a difference value between a predicted pixel value and a decoding target pixel value for each pixel, and receives a difference value for each pixel output from the decoding unit as an input; Predetermined calculation using difference values of a plurality of pixels that are already decoded pixels located in the vicinity of the pixel and arranged in the horizontal, vertical, and diagonal directions with respect to the pixel to be decoded The evaluation value indicating the size of the edge component in the horizontal direction, the vertical direction, and the diagonal direction is calculated by the equation, and the decoding target is calculated in the direction corresponding to the evaluation value having the smallest value among the evaluation values. The pixel adjacent to the pixel is the predicted pixel A prediction error calculation means for determining, a pixel value calculation means for decoding the value of the pixel to be decoded by adding the value of the prediction pixel calculated by the prediction error calculation means and the difference value output from the decoding means It is characterized by having],
wherein the reference pixel is a candidate pixel having a smallest value among differential values [see para: 0011; A pixel value prediction unit that calculates an evaluation value indicating a pixel at a position adjacent to the pixel to be encoded in a direction corresponding to the evaluation value having the smallest value among the evaluation values, as a prediction pixel; A prediction error calculation means for calculating a prediction error that is a difference value between the determined prediction pixel value and the encoding target pixel value; and the prediction error calculated by the prediction error calculation means is compression-encoded to generate a bitstream. Generated code And having a means].

Regarding claim 3, Yamada and Ishikawa disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the second pixel values comprise at least one of a pixel value of each of the plurality of candidate pixels or an average value of pixels adjacent to the target pixel among the plurality of candidate pixels [see para: 0027; First, the pixel value prediction unit 11 obtains the absolute value sum of the pixel value differences of the three pixel pairs in the four directions shown in FIGS. The absolute value sum of the pixel value differences of the three pixel pairs surrounded by the dashed ellipses 1a, 2a, 3a shown in FIG. 5 is the coordinate position (i-4, j) adjacent to the horizontal direction surrounded by the ellipse 1a. -2) and (i-2, j-2), the absolute value of the first pixel value difference between the two R pixels (pixel pairs), and the coordinate position (i- 2, j-2) and (i, j-2), the absolute value of the second pixel value difference between the two R pixels (pixel pairs), and the coordinate position (i -4, j) and (i-2, j) is the sum of the absolute values of the third pixel value differences of the two R pixels (pixel pairs)].

Regarding claim 5, Yamada and Ishikawa disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the compressor is further configured to perform a bit-shift operation with respect to the encoded information based on a size allocated to the compression area [see para: 0014; The evaluation value indicating the size of the edge component in the horizontal direction, the vertical direction, and the diagonal direction is calculated by the equation, and the decoding target is calculated in the direction corresponding to the evaluation value having the smallest value among the evaluation values. The pixel adjacent to the pixel is the predicted pixel A prediction error calculation means for determining, a pixel value calculation means for decoding the value of the pixel to be decoded by adding the value of the prediction pixel calculated by the prediction error calculation means and the difference value output from the decoding means It is characterized by having].

Regarding claim 6, Yamada and Ishikawa disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “further comprising: a reconstructor configured to generate a reconstructed image corresponding to image data of the Bayer image based on bit-shifted image data on which the bit-shift operation is performed [Yama see para: 0048; The pixel value calculation unit 23 uses the value of the decoding target R / B pixel obtained by adding in step S16 and the value of the decoding target G pixel obtained by adding in step S17 as input terminals in FIG. 10 is output to the output terminal 24 as a decoded signal of the Bayer array signal input to 10 (step S18)]; and 
a reference buffer configured to store pixel values of read blocks corresponding to the reconstructed image [see para: 0023], 
wherein the reference pixel is re-identified based on the pixel values stored in the reference buffer [see para: 0036; The absolute value sum of the pixel value differences of the above three pixel pairs is the same as the absolute value sum described with reference to FIGS. 5 to 8 and will not be described in detail. For example, in the case of FIG. Surrounded by the absolute value of the first pixel value difference between two G pixels (pixel pairs) at the coordinate positions (i-4, j) and (i-2, j) adjacent in the horizontal direction and the ellipse 2e The absolute value of the second pixel value difference between two G pixels (pixel pairs) at the coordinate positions (i-3, j-1) and (i-1, j-1) adjacent in the horizontal direction, and an ellipse The absolute value of the third pixel value difference between two G pixels (pixel pairs) at the coordinate positions (i−1, j−1) and (i + 1, j−1) adjacent in the horizontal direction surrounded by 3e And the sum].

Regarding claim 7, Yamada and Ishikawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the Bayer image is generated by passing through a plurality of color filters of a Bayer pattern [see para: 0019; The present embodiment is a device that performs reversible (lossless) or quasi-reversible (near lossless) compression encoding of an imaging signal output from a solid-state imaging device provided with a Bayer array color filter. A prediction error calculation unit 12 and a Huffman encoding unit 13 are included],
wherein each of the plurality of color filters is configured by sequentially arranging unit Bayer filters comprising one red filter, one blue filter, and two green filters in a grid form, wherein each of the plurality of candidate pixels is generated by passing through first color filters, among the plurality of color filters, that is same as a second color filter, among the plurality of color filters, that the target pixel passed through [see para: 0020; the Bayer array color filter includes one pixel red filter portion R that transmits red light, one pixel green filter portion G that transmits green light, and one pixel blue filter that transmits blue light. Part B has a configuration arranged as schematically shown in FIG. The Bayer array color filter shown in FIG. 2 has a green filter portion G that transmits green light having a high contribution ratio of the luminance signal among the color filter portions R, G, and B arranged in a checkered pattern. In this configuration, the red filter part R and the blue filter part B are arranged in a checkered pattern at a location. And see para: 0022; The pixel value prediction unit 11 receives the above Bayer array signal as an input via the input terminal 10, and the pixel signal of the input Bayer array signal is a primary color signal (hereinafter referred to as a figure) from which color filter unit of the color filter. The red, green, and blue signals obtained through the color filter sections R, G, and B shown in FIG. 2 are also referred to as R, G, and B for convenience of explanation). A determination is made based on the coordinate position (step S2)], and 
wherein each of the first color filters and the second color filter comprises the one red filter, the one blue filter, and the two green filters [see para: 0019 - 0022].

Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for decoder.

Regarding claim 9, Yamada and Ishikawa disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the decompressor is further configured to generate the restored pixel by adding a pixel value of the restored reference pixel and a comparison result of the target pixel and the plurality of candidate pixels, wherein the comparison result is included in the information included in the bitstream [see para: 0049; As described above, the image decoding apparatus according to the present embodiment detects the directionality of the edge in the vicinity of the pixel to be decoded from the four directionality candidates, and further corresponds to the detected directionality. In addition, a decoded pixel adjacent to the pixel to be decoded is determined as a predicted pixel, and the predicted pixel is added to the difference value of the pixel to be decoded to restore the value of the pixel to be decoded. Since it did in this way, since the prediction pixel with the highest correlation degree and the possibility of being used at the time of encoding can be determined, decoding efficiency can be improved].

Regarding claim 11, Yamada and Ishikawa disclose all the limitation of claim 10 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the decompressor is further configured to decode bit-shift operation information comprised in the header area corresponding to the comparison result based on a size allocated to the compression area, and wherein the bit-shift operation information further comprises a number of times performing bit-shift operations and a sign of the comparison result [see para: 0017; according to the image decoding apparatus and the image decoding program of the present invention, it is possible to determine a prediction pixel having the highest degree of correlation and the possibility of being used at the time of encoding, so that the decoding efficiency can be improved].

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 6 but for decoder.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 11.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a method.

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 4 and 5.

Regarding claim 20, Yamada and Ishikawa disclose all the limitation of claim 19 and are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses: “wherein the method is performed in an edge case indicating that a difference between the plurality of candidate pixels and the target pixel is larger than a threshold [see para: 0009; The present invention has been made in view of the above points, and detects the directionality of an edge, which can be determined to have the highest degree of correlation between pixels, from a plurality of directionality candidates in the vicinity of a pixel to be encoded / decoded].

Claim 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2009-194760 A) in view of  Ishikawa et al (JP 2009-071472 A) and further in view of Togita (US 2017/0118491 A1).

Regarding claim 4, Yamada and Ishikawa disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Yamada and Ishikawa do not explicitly disclose: “wherein the bitstream comprises: 
a header area corresponding the comparison method; 
a flag area corresponding to the flag; and 
a compression area corresponding to the encoded comparison result”.
However, Togita teaches: “wherein the bitstream comprises: a header area corresponding the comparison method [see para: 0072; a configuration in which the header 1001]; 
a flag area corresponding to the flag [see para: 0072; the coded stream formation unit 112 sets the coded stream by setting the subband_size to 0, without using the Replace_flag]; and 
a compression area corresponding to the encoded comparison result [see para: 0074].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Yamada to add the teachings of Ishikawa as above, to further incorporate the teachings of Togita to have bitstream that are consists of header area, flag area and a compression area corresponding to the encoded comparison result [Togita see para: 0072; 0074].

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Endo et al (US 2016/0360196 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486